department of the treasury internal_revenue_service washington d c cote erempt and aug uniform issue list eet xxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxkxx ira b bank c account d bank e amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx eroat dear xxxxxxxxxxxxxx this is in response to your request dated date as submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by bank c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a was due to the fact that the distribution was unexpected and the check was not identified as an ira distribution compounded by the fact that taxpayer a had relied on her late husband to handle all their financial affairs taxpayer a further represents that amount has not been used for any other purpose taxpayer a maintained ira b with bank c upon the unexpected closure of bank c by the fdic on date a distribution check was mailed to taxpayer a dated date totaling amount taxpayer a relied on her husband to handle their financial affairs the distribution check did not indicate that it was from an ira on date taxpayer a deposited amount into non-ira account d with bank e taxpayer a did not realize the distribution was from an ira until meeting with her accountant in date amount remains in account d and has not been used for any other purpose prior to his death based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that the failure to accomplish a timely rollover of amount was due to the unexpected closure of bank c and resulting unidentified distribution of amount from ira b compounded by her inexperience handling her financial affairs due to her reliance on her late husband therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to a rollover ira d of the code except the 60-day requirement are met with respect to such contribution amount will be considered a valid rollover_contribution within the meaning of sec_408 of the code provided all other requirements of section this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id xxxxxxxxxxx at xxx xxx-xxxx please address alll correspondence to se t ep ra t1 enclosures notice of intention to disclose deleted copy of this letter sincerely yours co cb a l ae hey ig carlton a watkins manager employee pians technical group
